COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
ROSEMARY HALL, BSN, RN,                                          No. 08-16-00197-CV
                                               §
                              Appellant,                           Appeal from the
                                               §
V.                                                                126th District Court
                                               §
TEXAS BOARD OF NURSING AND                                      of Travis County, Texas
STATE OFFICE OF                                §
ADMINISTRATIVE HEARINGS,                                      (TC# D-1-GN-15-002832)
                                               §
                              Appellees.
                                               §

                                      JUDGMENT

       The Court has considered this cause on its own motion to dismiss the appeal for want of

prosecution and concludes that the appeal should be dismissed for want of prosecution, in

accordance with the opinion of this Court. We therefore dismiss the appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.